PER CURIAM.
Appeal from default judgment upon the ground that no service of the summons and complaint was made upon any proper officer or manager of the defendant corporation. It appears by the affidavit that the service of the summons and complaint was made upon one Walter J. Solomon as director, president, and treasurer of the defendant company. It is proven without contradiction that at the time of the service of the summons and complaint Walter J. Solomon was neither president, treasurer, secretary, nor director of the defendant corporation, and had no connection with the defendant in any manner.
Judgment reversed, with costs, and complaint dismissed.